IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRIAN LAMANS HUGHES,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2614

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 1, 2017.

An appeal from an order of the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Andy Thomas, Public Defender, and Barbara J. Busharis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert Lee, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.